UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

Contact Persons

JUN

4 2001

Name

: Ruth Ryder

Telephone
Name
Telephone

: (202) 205-5547
: Larry Wexler
: (202) 205-5390

OSEP-01-13

[

MEMORANDUM
TO

State Directorsof Special
,

FROM

Patricia J. Guard
Acting Director
Office of Special Education Programs

SUBJECT

Implementing the New Funding Formula Under the IDEA-Year of Age Cohorts for Which FAPE is Ensured

The IDEA funding formula for Section 611 of Part B, first allocates base amounts to States that are equal
to the amounts they received of FFY 99 funds. Then 85 percent of any remaining funds are allocated
among the States, on the basis of their relative populations of children aged 3 through 21, who are of the
same age as children with disabilities for whom the State ensures the availability o f a free appropriate
public education, and 15 percent of those funds remaining after the base payments are allocated on the
basis of the relative populations of children described [in the 85 percent clause] who are living in poverty.
See Section 61 l(e)(3)(A); see also 34 CFR w
(same).
At this point, all States are providing FAPE to all children with disabilities aged 3 through 17. State
practice varies for children aged 18 through 21. For example, some States ensure FAPE for all children
with disabilities through age 21 (and in some cases, even beyond that age). Some States ensure FAPE for
all children who have not reached 21 by a date certain, such as September 1, and continue to ensure FAPE
for children who turn 21 after that date for the remainder of the school year. Other States ensure FAPE
for all children with disabilities through age 18, but allow LEAs to serve children with disabilities beyond
that age.
In order to calculate State grants under Section 611 of Part B this year, we have to determine the age
cohort to be used for determining the relative populations of the States based on the years of age for
which a child with disabilities is ensured the availability of FAPE. The age cohort information is used in
determining the population and poverty elements of a State's grant. Our rule for establishing the age
cohort is quite simple -- all children with disabilities, who are a particular number of years old, must be
ensured the availability of FAPE in order for that age year to be included in the State's relative
population-age cohort. For example, if a State ensures FAPE to children through the end of a school term
or school year in which the child turns 21, the State is ensuring the availability of FAPE to all children
with disabilities through age 20 years old, but is not ensuring the availability of FAPE to all who are 21
years old. Therefore, the last age year to be included in their relative population-age cohort would be 20.

400 MARYLANDAVE., S W. WASHINGTON, D.C. 20202
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the N a t i o n

Page 2 - State Directors of Special Education
The attached chart identifies, by State, in the second column, the year of age cohorts that we will use to
determine relative population for the population and poverty elements of the formula. The third column
provides a description of how the State determines the upper age for the provision of FAPE taken from
State documents.
We ask you to carefully review this information. If you believe there are any errors, we need to be
notified immediately. Any unresolved problems will affect the grants to all States. If we do not hear
from your State by June 22, 2001, we will assume you agree with our determination.
If you have any questions about this memorandum, please contact Ruth Ryder at (202) 205-5547 or Larry
Wexler at (202) 205-5390.
Attachment

Age Cohort (for years of age 3 through 21) for which FAPE is Ensured (6/1/01)
Years of Age
Cohort

State

Description of Upper Age Limit

i

AL

i

Can complete school year in which turn 21 unless received a high school
diploma.
At least 3 but less than 22 years of age.

I 3 through 20
3 through 21

AK

N/A

A Sam
i

3 through 21

AZ

At least 3 but less than 22.
i

3 through 20

AR

Aged 3 to 21.

N/A

BIA

i

3 through 18

CA

3 through 20

CO
t

CT

N/A

CNMI

3 through 20

DE

3 through 21

DC
FL

,

GA

i

Guam
HI
ID

IL
IN
IA
KS
KY
LA

t

3 through 20

9 Between 19 & 21 if enrolled in special ed PRIOR to age 19.
9 Turns 22 Jan-June inclusive can continue for remainder of fiscal year
including ESY.
9 If turns 22 during Oct, Nov, or Dec can go until Dec 31.
9 If22 during July, Aug or Sept not allowed to begin a new fiscal year
unless in a year round program can complete the term that crosses the
fiscal year.
Between ages of 3 and 21. If turn 21 during school year can complete that
semester.
3 to end of school year when turns 21.

i

DB, HI, VI & autistic: 0 through 20
Other categories: 3 through 20.
End of semester in which turns 22.

3 through 21

Between the ages of 3 and 21 inclusive.

3 through 21

3 through 21 years of age.

N/A
i

t

3 through 19
3 through 20

Under 20 on the first instructional day. If turn 20 during school year can
complete year.
3 through semester turns 21.

3 through 21

Between the ages of 3 and 21. If turns 21 after beginning of school year can
complete year and following summer if specified in the IEP.
3 through 21 (less than 22).

3 through 20

Under 21 years of age. LEAs can request to serve to 24.

3 through 20

Through school year in which reaches 21.

3 through 20

Under 21 years of age.

3 through 21

3 to not more than 21 years, inclusive.

3 through 20

Years of Age
Cohort
3 through 19

State
ME

MA
MI
MN
MS
MO
MT
NE
NV
NH

NJ
NM

ND
OH

I

OK

I

PA

3 through 21

As &October 1,2000 end of school year in which child turns 21. Was birth
through 20.
3 through 21.

3 through 21

Birth to 22. State law to 26.

3 through 21

0 until September 1 after the student turns 22.

3 through 20

3 through 20.

3 through 20

Between 3 and 21 years.

3 through 18
3 through 20

Between ages of 3 and 18, inclusive. Districts may serve through school year
child turns 21.
0 through school year reaches 21

3 through 21

Under the age of 22.

3 through 20

3 years of age or older but less than 21 years of age.

3 through 21

3 through 21.

3 through 21
3 through 20

Serves 2 if turns 3 during school year and will serve if turns 22 during school
year.
Who has not attained the age of 21 prior to September 1.

3 through 20

2 through 20; permissive 0-2 and 21.

3 through 20

Has not reached 21 by midnight of August 31st.

3 through 21

Below age 22.

i

NC

OR

Has not reached 20 at the start of the school year.

3 through 20

MD

NY

Description of Upper Age Limit

Aged 3 through 21.

3 through 21
I

3 through 20

,

Not yet reached 21 years by Sept. 1. If turns 21 during school year finishes
, year.
3 through 20
End of school year child turns 21.
1

3 through 21

3 through 21 years.

3 through 20

If turns 21 during last semester of school year can finish the balance of the
school year
Ages 3 through 21.

PR
RI

SC
SD
TN
TX
UT

3 through 21

3 through 21

Can complete school year during fiscal year in which turns 21. Fiscal year
begins July 1.
3 through 21. If turns 22 during school year can complete that school year.

3 through 21

3 through 21 (birth for VI).

3 through 21

Between the ages of 3 and 22.

3 through 20

State
VT
VA
VI
WA
WV

Years of Age
Cohort
3 through 21

3 up to 22nd birthday.

3 through 21

Children whose second birthday falls on or before Sept 30 and who have not
reached their 22nd birthday on or before Sept 30.

N/A
3 through 20
3 through 20
3 through 20

WI
WY

Description of Upper Age Limit

3 through 20

Between 3 and 21. If turns 21 after August 31 eligible for remaifider of
school year.
Between 3 and 21 years of age prior to Sept. 1 of the school year.
3 to 21 unless turns 21 during school term (i.e., school year) then can finish
the term. If21 in Oct remains until June.
Under the age of 21.

